MEMORANDUM **
Alfonso Rangel, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BLA”) dismissal of his appeal from an immigration judge’s (“IJ”) denial of his motion to reopen an in absentia order of deportation. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review for an abuse of discretion, Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000), and we deny the petition.
Rangel contends that he failed to appear for his deportation hearing because he never received written notice. Notice was sent to his last known address, however, and the certified mail receipt bears his signature.
A notice sent by certified mail creates a strong presumption of delivery. See Salta v. INS, 314 F.3d 1076, 1079 (9th Cir.2002). While this presumption can be rebutted by an affirmative defense of nondelivery or improper delivery based on substantial and probative evidence, see Arrieta v. INS, 117 F.3d 429, 432 (9th Cir.1997), Rangel’s declaration with accompanying writing samples stating that the signature on the return receipt is a forgery was insufficient. Accordingly, the IJ did not abuse his discretion. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.